DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 2-5 (labeled pages 7-10) in the Applicant Arguments/Remarks Made in an Amendment filed 7/14/22, the prior office action filed 4/14/22, and the claim language below.
Claim 1 recites an electronic device comprising: a CPU; a memory storing a program which, when executed by the CPU, causes the CPU to function as: a charging unit that charges a battery with power supplied from an external device; a communication unit that communicates with the external device; and a control unit that controls the communication unit to perform a predetermined communication for requesting a change of power to be supplied to the electronic device in a case where the battery is being charged by the charging unit, wherein the control unit controls the communication unit such that an interval of performing the predetermined communication from a start of charging the battery by the charging unit until a battery voltage exceeds a predetermined threshold is shorter than an interval of performing the predetermined communication after the battery voltage exceeds the predetermined threshold, in a case where the battery is being charged by the charging unit.
Claim 6 recites an electronic device comprising: a CPU; and a memory storing a program which, when executed by the CPU, causes the CPU to function as: a charging unit that charges a battery with power supplied from an external device; a communication unit that communicates with the external device; and a control unit that controls the communication unit to perform a predetermined communication for requesting a change of power to be supplied to the electronic device in a case where the battery is being charged by the charging unit, wherein the control unit controls the communication unit so that an interval of performing the predetermined communication becomes a predetermined interval, in a case where a change amount of battery voltage exceeds a predetermined value in charging of the battery, and controls the communication unit so that an interval of performing the predetermined communication becomes shorter than the predetermined interval, in a case where the change amount of battery voltage does not exceed the predetermined value in charging of the battery.
Claim 7 recites a method comprising: charging a battery by power supplied from an external device; communicating with the external device; and controlling the communicating to perform a predetermined communication for requesting a change of power to be supplied to the electronic device in a case where the battery is being charged by the charging, wherein the controlling controls the communicating such that an interval of performing the predetermined communication from a start of charging the battery until the battery voltage exceeds a predetermined threshold is shorter than an interval of performing the predetermined communication after the battery voltage exceeds the predetermined threshold, in a case where the battery is being charged by the charging.
Claim 8 recites a method comprising: charging a battery by power supplied from an external device; communicating with the external device; controlling the communicating to perform a predetermined communication for requesting a change of power to be supplied to the electronic device in a case where the battery is being charged by the charging, wherein the controlling controls the communicating such that an interval of performing the predetermined communication becomes a predetermined interval, in a case where a change amount of battery voltage exceeds a predetermined value in charging of the battery; and controlling the communication unit such that an interval of performing the predetermined communication becomes shorter than the predetermined interval, in a case where the change amount of battery voltage does not exceed the predetermined value in charging of the battery.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Additionally, it should be noted that the word “charging” in the phrase “where the battery is being charged by the charging” recited in claims 7 and 8 is referring to the charging of the battery by power supplied from an external device as recited in line 2 of claim 7 and line 2 of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859